Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 07/03/2019, in which claims 1-20 are presented for the examination.


Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 07/03/2019, 01/16/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement is being considered by the examiner.

Drawings
The drawings filed on 07/03/2019 are accepted by the examiner. 

Allowable Subject Matter
Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 15, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kodama et al. (US 2015/0236903, referred herein after Kodama) in view of Banga et al. (US 2017/0222999, referred herein after Banga).


As per claim 1, 19-20, Kodama discloses a data collection system comprising a device having a communication function and a data collection apparatus configured to collect data transmitted from the device, the data collection apparatus comprising: 
a receiver configured to receive data transmitted from the device (Fig. 1, [0028]-[0029], Each of the I/O devices 10a through 10e and the I/O device 11 is equipped with an infrared communication function. The I/O devices 10a through 10e and the I/O device 11 can transmit various types of information to an external infrared communication device and receive various types of information from the external infrared communication device. For example, the I/O device 11, which does not join the wireless network N11, transmits and receives provisioning information (first information) by making infrared communication with the provisioning device 50. The provisioning information includes "EUI64" which is identification information (unique information for each device) preliminarily allocated to the I/O device 11, "Network ID" which is an identifier preliminarily allocated to the wireless network N11, "Join Key" which corresponds to a password necessary for joining to the wireless network N11, and so on.); 
a first data storage which is a non-rewritable storage (Fig. 2, storage unit 55, [0041], “The storage unit 55 is equipped with a non-volatile memory such as a flash ROM (Read Only Memory), an EEPROM (Electrically Erasable and Programmable ROM), and so on. The storage unit 55 stores various types of keys used by the provisioning device 50.”); 
a second data storage which is storage that can be accessed faster than the first data storage and that stores a smaller amount of data than the first data storage; and (Fig. 2, [0055]-[0057], provisioning device 50 stores provisioning information using unique information and join key);
a data writer configured to writes and stores the data received by the receiver to the first data storage, and  (Fig. 2, [0041], storage unit 55 such as Flash ROM, stores join key); writes and stores the analyzed data acquired by the data analyzer to the second data storage (Fig. 2, provisioning device stores provisioning information (combined (ie analyzed) unique information and join key);



Kodama does not specifically discloses a data analyzer configured to acquire analyzed data by analyzing the received data according to analysis data format different for each device;


However, Banga discloses a data analyzer configured to acquire analyzed data by analyzing the received data according to analysis data format different for each device ([0038], “ a time series service may provide a query efficient columnar storage format optimized for time series data. As the continuous stream of information flows from sensors and needs to be analyzed based on the time aspect, the arrival time of each stream can be maintained and indexed in this storage format for faster queries. The time series service also may provide the ability to efficiently ingest massive amounts of data based on extensible data models. The time series service capabilities address operational challenges posed by the volume, velocity, and variety of IIoT data, such as efficient storage of time series data, indexing of data for quick retrieval, high availability, horizontal scalability, and data point precision.”);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Banga’s system for managing tenants in an industrial internet of things into Kodama’s information setting device because one of the ordinary skill in the art would have been motivated to allow for various levels of control and automation of industrial assets.

As per claim 2, Kodama discloses the data collection system according to claim 1, wherein the first data storage is implemented as a write-once table, in which data is non-rewritable, of a database  (Fig. 2, [0041], storage 55, “The storage unit 55 is equipped with a non-volatile memory such as a flash ROM (Read Only Memory), an EEPROM (Electrically Erasable and Programmable ROM), and so on. The storage unit 55 stores various types of keys stored in table used by the provisioning device 50“).

As per claim 3, Kodama discloses the data collection system according to claim 1, wherein the second data storage is implemented as an in-memory database stored in a main memory of the data collection apparatus ([0066]).

As per claim 4, Banga discloses the data collection system according to claim 1, wherein the data collection apparatus further comprises a tag attacher configured to attach a tag for identifying an installation location of the device, and the data writer stores, to the first data storage, the tag and the data associated with each other ([0087], wherein the variety of information may be derived via the communication components 964, such as location via Internet Protocol (IP) geolocation, location via Wi-Fi® signal triangulation, location via detecting an NEC beacon signal that may indicate a particular location, and so forth from the tags).

As per claim 5, Banga discloses the data collection system according to claim 1, wherein the data collection apparatus further comprises a tag attacher configured to attach a tag for identifying an21 installation location of the device, and the data writer stores, to the second data storage, the tag and the analyzed data associated with each other ([0087], “ the communication components 964 may detect identifiers or include components operable to detect identifiers… wherein the variety of information may be derived via the communication components 964, such as location via Internet Protocol (IP) geolocation, location via Wi-Fi® signal triangulation, location via detecting an NEC beacon signal that may indicate a particular location, and so forth from the tags).


As per claim 6, Banga disclose the data collection system according to claim 1, wherein when a free space of the second data storage unit is insufficient and the data cannot be stored in the second data storage unit, the data writer deletes oldest data in the second data storage unit and writes the analyzed data acquired by the data analyzer to the second data storage unit ([0057]-[0058]).

As per claim 15, Kodama discloses the data collection system according to claim 1, wherein the data collection apparatus further includes a data duplicator configured to duplicate some of data stored in the first data storage to the second data storage, when the data collection apparatus is started or when new data is added to the first data storage ([0055]-[0056], wherein the join key is also stored in with provisioning information).



Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kodama and Banga in view of Rikitake (US 2008/0183952).


As per claim 7, neither Kodama nor Banga discloses the  data collection system according to claim 1, wherein the data analyzer determines whether the data includes error information by analyzing the data, and the data writer stores error information in the second data storage when the data includes error information, the data collection apparatus further comprises: an abnormality checker configured to check an abnormality in the system based on the error information for a predetermined time stored in the second data storage to generate an abnormality check result; and the abnormality checker stores the abnormality check result in the first data storage;

However, Rikitake discloses the data analyzer determines whether the data includes error information by analyzing the data, and the data writer stores error information in the second data storage when the data includes error information, the data collection apparatus further comprises: an abnormality checker configured to check an abnormality in the system based on the error information for a predetermined time stored in the second data storage to generate an abnormality check result; and the abnormality checker stores the abnormality check result in the first data storage ([0030]-[0031], wherein the PM data is considered as error data which is collected at predetermined time);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Rikitake’s data recording system into Banga’s method of managing tenants in an industrial internet of things and Kodama’s information setting device because one of the ordinary skill in the art would have been motivated to extend the lifetime of a memory with a low-cost configuration in a data recording system.

As per claim 8, Rikitake discloses the data collection system according to claim 7, wherein the error information includes a tag, a date and time, and an error content, and the abnormality checker checks an abnormality in the system based on the error information for a predetermined time stored in the second data storage and an abnormality determination condition stored in the second data storage unit ([0037], [0039]-[0040], wherein the number of write exceed threshold is considered an error condition).

As per claim 9, Rikitake discloses the data collection system according to claim 7, wherein the abnormality determination condition includes a first abnormality determination condition ([0057], “Introducing this configuration enables data to be surely retransmitted even if an error occurs in the data transfer from the flash memory 27 to the flash memory 21.”, wherein the error in data transfer is interpreted as communication malfunction as claimed) and a second abnormality determination condition, ([0010], “an alarm is output if the number of data writes to the first memory exceeds a threshold value. Therefore, the need for replacing the first memory can be surely recognized, leading to the enhancement of the reliability of the data recording system”)22 the abnormality check result includes a first abnormality check result corresponding to the first abnormality determination condition and a second abnormality check result corresponding to the second abnormality determination condition, when the error information for the predetermined time stored in the second data storage satisfies the first abnormality determination condition, the abnormality checker stores the first abnormality check result in the first data storage, and when the error information for the predetermined time stored in the second data storage satisfies the second abnormality determination condition, the abnormality checker stores the second abnormality check result in the first data storage ([0030]-[0031], [0039]).

As per claim 10, Rikitake discloses the data collection system according to claim 9, wherein the first abnormality check determination condition is an abnormality determination condition for determining a malfunction of the device or a malfunction related to communication between the device and the data collection apparatus, and the second abnormality determination condition is an abnormality determination condition for determining a warning of the device or a warning related to communication between the device and the data collection apparatus  ([0057], “Introducing this configuration enables data to be surely retransmitted even if an error occurs in the data transfer from the flash memory 27 to the flash memory 21.”, wherein the error in data transfer is interpreted as communication malfunction (ie, first abnormality check determination condition) as claimed, [0010], “an alarm is output if the number of data writes to the first memory exceeds a threshold value. Therefore, the need for replacing the first memory can be surely recognized, leading to the enhancement of the reliability of the data recording system”), wherein the warning related to device is interpreted as (ie, second abnormality check determination condition) as claimed).
 22
As per claim 11, Rikitake discloses the data collection system according to claim 7, further comprising: 
a terminal apparatus configured to receive an input from a user and transmit a request to the data collection apparatus, (Fig. 2, [0027], “the monitor/control unit 13 has an interface for transmitting/receiving data to/from the network management system 2.”, [0035]);
wherein the data collection apparatus comprises a display controller configured to, in response to the request from the terminal apparatus, acquire the abnormality check result stored in the first data storage unit, generate screen data for providing information based on the abnormality check result, and provide the generated screen data to the terminal apparatus (Fig. 4, peripheral devices 25, [0035]).

As per claim 12, Rikitake discloses the data collection system according to claim 1, further comprising: 
a terminal apparatus configured to receive an input from a user and transmit a 23 request to the data collection apparatus, (Fig. 2, [0027], “the monitor/control unit 13 has an interface for transmitting/receiving data to/from the network management system 2.”, [0035]);
wherein the data collection apparatus comprises a display controller configured to, in response to the request from the terminal apparatus, generate screen data for providing information based on the data stored in the first data storage or the second data storage, and provide the generated screen data to the terminal apparatus, and (Fig. 4, peripheral devices 25, [0035]);
when the request from the terminal apparatus is received, the display controller generates the screen data by preferentially using data stored in the second data storage rather than data stored in the first data storage ([0035]-[0036]).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kodama and Banga in view of Rikitake and Kaiser (US 7,657,796, referred herein after Kaiser).

As per claim 13, neither Kodama, Rikitake nor Banga specifically discloses the data collection system according to claim 12, wherein when data stored in the second data storage cannot provide requested information, the display controller reads the data required for providing the requested information from the first data storage and causes the data analyzer to analyze the read data to generate analyzed data, and thereafter, the display controller generates the screen data using the analyzed data;

However, Kaiser discloses when data stored in the second data storage cannot provide requested information, the display controller reads the data required for providing the requested information from the first data storage and causes the data analyzer to analyze the read data to generate analyzed data, and thereafter, the display controller generates the screen data using the analyzed data (Col. 5, lines 42- Col. 6, lines 1-6, if the first storage unable to provide access to data, then data is automatically exported from the second storage as claimed, Fig 7, graphics and display 956 is used to display data);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Kaiser’s distributed storage verification into Rikitake’s data recording system into Banga’s method for managing tenants in an industrial internet of things and Kodama’s information setting device because one of the ordinary skill in the art would have been motivated to provide load balancing and parallel processing as well as high availability.


As per claim 14, neither Kodama, Rikitake nor Banga specifically discloses the data collection system according to claim 9, wherein when the data stored in the second data storage unit cannot provide the requested information, the display control unit searches, with the tag, the data required for providing the requested information from the first data storage

However, Kaiser discloses when the data stored in the second data storage unit cannot provide the requested information, the display control unit searches, with the tag, the data required for providing the requested information from the first data storage (Col. 7, lines 46-57).


Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Kaiser’s distributed storage verification into Rikitake’s data recording system into Banga’s method for managing tenants in an industrial internet of things and Kodama’s information setting device because one of the ordinary skill in the art would have been motivated to provide load balancing and parallel processing as well as high availability.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
Arai teaches the controller acquires the signals output from the signal acquirer and performs control for externally transmitting digital data based on the signals using wireless communication.
De Wijs teaches a computer system for authorizing a user to process data received from one or more devices includes: an interface component for receiving the data; an application component for receiving requests from the user, the requests including one or more requests to perform data processing operations on at least a subset of the data; a data storage and data access component for storing and access the data.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI B PATEL whose telephone number is (571)270-3902.  The examiner can normally be reached on M-F 8-4:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMINI B PATEL/Primary Examiner, Art Unit 2114